       Case 4:15-cr-00028-MWB Document 630 Filed 03/11/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                        No. 4:15-CR-00028-11

       v.                                        (Judge Brann)

PERMAESHWAR SINGH,

            Defendant.


                                   ORDER

                               MARCH 11, 2021

      In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Permaeshwar Singh’s motion for compassionate

release, pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. 615) is DENIED.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
